DETAILED ACTION
This Office Action is in response to Amendment filed October 17, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the limitations “upstream of the step in a step flow direction” recited on line 7, and “downstream of the step” recited on line 9 refer to, because (a) Applicants did not originally disclose or use the terms “upstream” and “downstream”, (b) Fig. 2 on page 181 of the attached prior art reference “Silicon Carbide: Recent Major Advances” (2003) shows a step flow direction is a direction from an upper terrace toward a lower terrace, (c) however, Applicants originally disclosed in paragraph [0036] of current application that “Referring to FIG. 3, a direction of the step flow of epitaxial growth is from the left to the right of the drawing surface”, and that “An apex 32 and a base 33 of the triangular defect 30 are aligned in the step flow direction”, and then Applicants originally disclosed in paragraph [0037] of current application that “Further, the surface of the second silicon carbide epitaxial layer 13 on the left side of the step 31, that is, a portion before the step 31 along the step flow direction, is lower than the surface of the second silicon carbide epitaxial layer 13 on the right side of the step 31, that is, a portion after the step 31 along the step flow direction”, (d) in other words, according to the common and ordinary meaning of “a step flow direction” defined by the prior art reference “Silicon Carbide: Recent Major Advances” (2003), the region between the step 31 and the base 33 should be lower than the region between the apex 32 and the step 31 since Applicants originally disclosed in paragraph [0036] of current application that “a direction of the step flow of epitaxial growth is from the left to the right of the drawing surface”, but Applicants further originally disclosed in paragraph [0037] of current application the opposite height relationship where the region between the step 31 and the base 33 is higher than the region between the apex 32 and the step 31, and (e) in this case, it is not clear what the limitations “upstream of the step in a step flow direction” recited on line 7, and “downstream of the step” recited on line 9 refer to.
(2) Also regarding claim 1, it is not clear what the “upstream” recited on line 7 and the “downstream” recited on line 9 each refers to, because (a) Applicants did not originally disclose or define the words “upstream” and “downstream”, (b) for one to use the words “upstream” and “downstream”, something must move to an upper level and something else must move to a lower level, (c) however, Applicants do not specifically claim what is moving to an upper level or an upper terrace, and what is moving to a lower level or a lower terrace, (d) even if arguendo the unspecified something that moves to an upper level or an upper terrace, or a lower level or a lower terrace is an incoming atom for the claimed step flow growth, it still does not make sense in that, during a step flow growth, incoming atoms impinging on a certain terrace would move around on the same terrace until they adhere to a step edge, in which case, there are no atoms jumping over a step edge to move up to a terrace at a higher level or jumping down another step edge to move down to a terrace at a lower level, which is a concept contradictory to a “step flow” growth, and (e) in other words, the words “upstream” and “downstream” appear to be contradictory to the term “a step flow” Applicants used in the amended claim 1.
(3) Further regarding claim 1, it is not clear what the limitation “an entire first portion of a surface of the silicon carbide epitaxial layer having the triangular defect upstream of the step in a step flow direction is lower than an entire second portion of the surface of the silicon carbide epitaxial layer having the triangular defect downstream of the step (emphasis added)” recited on lines 6-9 suggests, because (a) when the first and second portions are at different levels as implied by the limitation cited above, the entire first portion and the entire second portion are disposed at different levels and thus have two different surfaces rather than “a surface” or “the surface”, (b) in other words, Applicants appear to define two individual surfaces separated by a step edge as a single surface since otherwise the limitation “the surface of the silicon carbide epitaxial layer” would lack the antecedent basis, (c) in this case, it is not clear whether any two surfaces separated at different levels can also be referred to as “a surface”, and (d) furthermore, Applicants used the words “upstream” and “downstream” in the amended claim 1, which appear to be contradictory to a concept of “a surface” or a single surface since, when there is only one surface, it is not clear how the “upstream” and “downstream” can be defined unambiguously.
(4) Further regarding claim 1, it is not clear what “a triangular defect” recited on line 4 refers to, and whether “a triangular defect” should look like a triangle, because (a) Applicants refer to the defect shown in Fig. 3 of current application as “a triangular defect”, (b) what looks like “a triangular defect” is actually a defect that is bordered by the step 31 rather than a defect that is bordered by the base 33, (c) however, Applicants refer to the base 33 as “a base of the triangular defect 30” in paragraph [0036] of current application, (d) in the Fig. 3 of current application, the area bordered by the step 31 and the base 33 has a complex shape, and the combined shape of the triangle on the left hand side and the complex shape on the right hand side in Fig. 3 of current application does not look like a triangle, but rather the defect shown in Fig. 3 of current application has a complex heptagonal shape, (e) therefore, it is clear that Applicants’ “triangular defect” is not exactly “a triangular defect”, but a defect that may or may not look like a triangle, which depends on an interpretation of a viewer, (f) in this case, any arbitrary defect such as a pentagonal or hexagonal defect can also be referred to as “a triangular defect” since a pentagonal or hexagonal defect has a triangular shape on a portion of the pentagonal or hexagonal defect, (f) furthermore, even a defect that has two opposing sides that are not parallel to each other such as a trapezoidal defect may also be referred to as “a triangular defect” since it would look like a triangle to a certain degree, and (g) therefore, it is not clear what “a triangular defect” refers to, and what kind of a shape the claimed “triangular shape” can have.
(5) Still further regarding claim 1, it is not clear whether “a triangular defect” recited on line 4 can be any defect that has a triangular shape or looks more or less like a triangle, because (a) on a SiC layer, there are a plurality of triangular shapes such as a triangular defect shown in Fig. 4(c) of Dong et al. (“Growth of 4H-SiC epilayers with low surface roughness and morphological defects density on 4o off-axis substrates,” Applied Surface Science 270 (2013) pp. 301-306), and a carrot defect shown in Fig. 4(d) of Dong et al., and (b) in other words, there can be numerous defects that may have a triangular shape, but Applicants did not originally disclose on how to form any and all kinds of triangular defects that have the claimed feature; for example, if a carrot defect has a step inside, is the carrot defect the claimed triangular defect?
Claims 2 and 6 depend on claim 1, and therefore, claims 2 and 6 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konstantinov et al. (“The mechanism for cubic SiC formation on off-oriented substrates,” Journal of Crystal Growth 178 (1997) pp. 495-504)
Regarding claim 1, Konstantinov et al. disclose a silicon carbide epitaxial wafer (Fig. 1) comprising: a silicon carbide substrate (Title and Abstract); and a silicon carbide epitaxial layer (Abstract) formed on the silicon carbide substrate, wherein the silicon carbide epitaxial layer has a triangular defect (triangular stacking fault (TSF) in Fig. 5) and a step (one of steps excluding rightmost step in TSF of Fig. 5) inside the triangular defect in a surface morphology of the triangular defect, wherein an entire first portion of a surface of the silicon carbide epitaxial layer having the triangular defect upstream of the step in a step flow direction is lower than an entire second portion of the surface of the silicon carbide epitaxial layer having the triangular defect downstream of the step, which is indefinite as discussed above under 35 USC 112(b) rejections, and in addition, this limitation would be inherent when the silicon carbide epitaxial wafer shown in Fig. 1 of Konstantinov et al. is viewed after rotating 90o clockwise or counterclockwise.
Regarding claim 2, Konstantinov et al. further disclose that a base (rightmost line or step of TSF in upper illustration of Fig. 5) of the triangular defect is aligned perpendicular to the step flow direction during formation of the silicon carbide epitaxial layer in plan view, and an edge of the step (one of steps excluding rightmost step in TSF of Fig. 5) is parallel to the base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Konstantinov et al. (“The mechanism for cubic SiC formation on off-oriented substrates,” Journal of Crystal Growth 178 (1997) pp. 495-504)  The teachings of Konstantinov et al. are discussed above.
Konstantinov et al. differ from the claimed invention by not showing a power converter comprising: a main conversion circuit that has a semiconductor device formed on the silicon carbide epitaxial wafer according to claim 1 and converts and outputs input power; a drive circuit that outputs to the semiconductor device a drive signal for driving the semiconductor device; and a control circuit that outputs to the drive circuit a control signal for controlling the drive circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed main conversion circuit, drive circuit and control circuit can be formed on the silicon carbide epitaxial wafer disclosed by Konstantinov et al., because (a) SiC-based or GaN-based semiconductor materials can be formed on the silicon carbide epitaxial wafer disclosed by Konstantinov et al. to improve quality of the SiC-based or GaN-based semiconductor materials, (b) SiC-based and GaN-based semiconductor materials have been commonly employed in forming a plurality of circuit elements such as the claimed main conversion circuit, drive circuit and control circuit to form a logic device, a power device, a detector device, a light emitting display, a memory device, etc.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that “Applicant submits that one of ordinary skill in this particular art would understand that a “triangle defect” does not necessarily mean it is exactly triangular (e.g., see the prior art FIG. 5)”, that “Furthermore, Dong discloses both triangular defects and carrot defects, thereby clearly teaching that triangular defects and carrot defects have specific meaning in the art and that they pertain to different classifications of defects.”  These arguments are not persuasive, because (a) it appears that the two arguments above are contradictory to each other; in other words, Applicants argue that “one of ordinary skill in this particular art would understand that a “triangle defect” does not necessarily mean it is exactly triangular”, and then the triangular-shaped carrot defects are not triangular defects, (b) it is not clear what the standard of the term “triangular defect” is, and it appears that there is no standard for the term “triangular defect” such that a triangle-shaped defect should not be referred to as a “triangular defect” when the triangle-shaped defect has another name such as a carrot defect, (c) in this case, when one refers to the defect shown in Fig. 3 of current application as a “pentagonal defect” or “polygonal defect”, Applicants’ own invention may not read on the claimed invention, (d) in other words, the patentability of the claimed invention would be based on how to name a certain defect, which would render claim 1 clearly indefinite since the same defect having different names may or may not read on the claimed invention, (e) furthermore, when the polygonal defect shown in Fig. 3 of current application is a “triangular defect”, a hexagonal, heptagonal or octagonal defect may also be referred to as a “triangular defect”, but Applicants do not argue whether or not a hexagonal, heptagonal or octagonal defect is also a “triangular defect”, and (f) as Applicants argue above, since Applicants should be ones of ordinary skill in the art, Applicants should be able to explain the scope of the term “triangular defect”, but Applicants simply defer to “one of ordinary skill in this particular art” when it comes to the definition of the “triangular defect”, and in this case, it is not clear, when two ones of ordinary skill in the art differ in their perceptions of “a triangular defect”, whether an invention recited in claim 1 can be enforced.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omar et al., “Step dynamics in the homoepitaxial growth of 6H-SiC by chemical vapor deposition on 1o offcut substrate using dichlorosilane as Si precursor,” JOURNAL OF APPLIED PHYSICS 113 (2013) 184904.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 27, 2022